ON MOTION FOR REHEARING.
HAWKINS, Judge.
Appellant moves for rehearing, chiefly because of three alleged errors of procedure. We did not discuss appellant’s bills of exceptions when we wrote the opinion complained of, and can not now consider them because same were filed too late. Apellant’s motion for new trial was overruled October 11, 1935, and an order was then made granting him fifty days in which to file bills of exceptions. On November 29th the court was asked to extend the time for filing such bills to January 1, 1936, — and he made an order specifically extending such time for filing to January 1, 1936. The bills complaining of the matters of procedure referred to above were filed January 8, 1936, manifestly after the expiration of the time fixed in said order of extension.
We see little need for review of the facts. In December, 1934, appellant quit his wife and children. He was indicted on May 31, 1935. His wife testified that during their separation he had given her, for herself and children, one dollar at one time, and four dollars at another time; that he had bought some groceries, the last being on April 15, 1935, at which time he told her this, would be his last, — that she would have to go on relief. She further testified that she did not put the matter into the hands of the law until May 30th of that year. The facts further show that when appellant was notified to make bond, he left Texas and went to Oklahoma, and that when he was arrested there he was in a tourist camp with a woman in whose father’d house he had been boarding before he left Texas. His clothes were in her cabin. Appellant’s defense was that he had furnished his wife food for herself and children, but he does not seem to have covered the period after April 15, 1935. The wife swore that she and her children had suffered *327for food. The solution of conflicting issues of fact is for the jury, and they have decided them against appellant. We can not say there are no facts sufficiently supporting the verdict. The motion for rehearing is overruled.

Overruled.